*58ORDER
PER CURIAM.
Movant pleaded guilty to stealing in the ' amount of at least $150 and burglary in the second degree and was sentenced to two years on each charge, to be served concurrently, but consecutively to a term he is currently serving. He appeals from the denial of his Rule 24.035 motion without an evidentiary hearing. We affirm. The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).